                  2:19-cv-00366-RMG         Date Filed 09/21/20      Entry Number 119       Page 1 of 3




                                     IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF SOUTH CAROLINA
                                             CHARLESTON DIVISION

              Andrew Green and Shirley Green, as legal )
              guardians of N.G. (a minor child) and Andreia )
              Samoria Green,                                )           Case No. 2:19-CV-00366-RMG
                                                            )
                     Plaintiffs,                            )
                                                            )
                     v.                                     )
                                                            )         DEFENDANTS’ EXPERT WITNESS
              Kanye West; Getting Out Our Dreams, II, )               DISCLOSURES
              LLC; UMG Recordings, Inc. a/k/a Universal )
              Music Group; Def Jam Recordings; Cydel )
              Young d/b/a Mr. Redan Music a/k/a Redan; )
              BMG Rights Management (US), LLC a/k/a )
              BMG Platinum Songs US and John Does 1- )
              30;                                           )
                                                            )
                     Defendants.                            )
                                                            )

                    Pursuant to Federal Rule of Civil Procedure 26(a)(2), Defendants Kanye West, Getting Out

             Our Dreams, II, LLC, UMG Recordings, Inc. a/k/a Universal Music Group, and Def Jam

             Recordings (collectively, “Defendants”) hereby disclose and reserve the right to call at trial the

             following expert witnesses:

                    1.      Julie Sessing-Turner
                            1125 E. Broadway #38
                            Glendale, CA 91205
                            (818) 790-7269

                    2.      Paul Geluso
                            82 Washington Square E
                            New York, NY 10003
                            (212) 992-6708

                    3.      Jason King, Ph.D
                            370 Jay Street
                            Floor 6
                            Brooklyn, NY 11201
                            (212) 992-8400



12506583.1
                  2:19-cv-00366-RMG         Date Filed 09/21/20       Entry Number 119         Page 2 of 3




                    4.     William Hart
                           1208 Newning Ave.
                           Austin, TX 78704
                           (202) 518-7820

                    5.     Barry Massarsky
                           1120 Avenue of the Americas
                           Fourth Floor
                           New York, NY 10036
                           (212) 626-6858

                    Each expert’s report, which contains the requisite information pursuant to Rule

             26(a)(2)(B), is being provided concurrently with these disclosures. Each expert may be contacted

             through counsel for Defendants.

                    Defendants, and their experts, reserve their right to supplement their reports and reserve all

             other rights under the Federal Rules of Civil Procedure and the Federal Rules of Evidence.




                                       [SIGNATURE BLOCK ON FOLLOWING PAGE]




                                                              2
12506583.1
                 2:19-cv-00366-RMG        Date Filed 09/21/20     Entry Number 119        Page 3 of 3




                                            NELSON MULLINS RILEY & SCARBOROUGH LLP


                                            By: s/ ROBERT W. WHELAN
                                               John C. McElwaine
                                               Federal Bar No. 6710
                                               E-Mail: john.mcelwaine@nelsonmullins.com
                                               Robert W. Whelan
                                               Federal Bar No. 9242
                                               E-Mail: robert.whelan@nelsonmullins.com
                                               M. Kathleen McTighe Mellen
                                               Federal Bar No. 11652
                                               E-Mail: katie.mellen@nelsonmullins.com
                                               151 Meeting Street / Sixth Floor
                                               Post Office Box 1806 (29402-1806)
                                               Charleston, SC 29401-2239
                                               (843) 853-5200


                                            MITCHELL SILBERBERG & KNUPP LLP

                                               Eleanor M. Lackman (admitted pro hac vice)
                                               E-mail: eml@msk.com
                                               Mark Humphrey (admitted pro hac vice)
                                               E-mail: mxh@msk.com
                                               2049 Century Park East, 18th Fl.
                                               Los Angeles, CA 90067
                                               (310) 312-2000

                                            Attorneys for Defendants Kanye West, Getting Out Our Dreams,
                                            II, LLC, Def Jam Recordings and UMG Recordings, Inc.
             Charleston, South Carolina
             September 21, 2020




                                                          3
12506583.1
